131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wal-Mart Stores, Inc., Appellant,v.Valcour Development Company, Appellee.
No. 97-1600EM.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 17, 1997Filed Nov. 26, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.

PER CURIAM

1
Wal-Mart Stores, Inc. appeals from the adverse decision of the district court and the jury in this diversity action.  After reviewing the record, we conclude there is sufficient evidence to support the jury verdict and Wal-Mart's claims of trial error are without merit.  Having ruled against Wal-Mart on the merits, we need not address its claim for prejudgment interest.  We thus affirm the district court.  See 8th Cir.  R. 47B.